Downer, J.
The first question is : Did the county court err in instructing the jury “ that if they found from the evidence that the defendant, as chairman of the board of supervisors of the town of Oshkosh, agreed to pay for said town to *201said Lent $300 for bis credit, the contract was not binding upon the town, and the defendant was liable therefor personally?” The town was authorized by law to pay only $200 bounty to each volunteer; and if the defendant, as agent of the town, promised to pay more than that sum, the promise was not binding on the town. The principle of the instruction is, therefore, that an agent who does not give a cause of action against bis principal, is of necessity personally liable. This is generally so. Is it so in all cases? Is it'so in this ? Was there sufficient testimony to base the instruction upon ?
It was held in Smout v. Ilbery, 10 Mees. & Wels., 1, that where the wife, acting as agent for her husband, bad an original authority, which bad been revoked by the death of the husband, unknown to her, she was not liable by reason of making a void contract in bis name after bis death. The well reasoned opinion of the court in that case leads to the conclusion, that to make any agent personally liable, where be does not intend to be, and the credit was not given to him, there must be some wrong or omission of right on Ms part, such as asserting that be bad authority when be knew or ought to have known be bad not, or a failure to disclose fully all the facts within his knowledge. To the same effect is Ogden v. Raymond, 22 Conn., 384. See also Story on Agency, §§ 265, 287. It is not claimed that the appellant made any false representations to Lent, or practiced any deception upon him, unless it was done by making a promise in the name of the town which he bad no authority to make. His assuming to make a contract which be bad no authority to make would ordinarily, in the case of private agents, be equivalent to a representation that be bad authority to make it. But not so in this case; or if so, its falsity was known at the time to Lent. For the authority which the town bad was by virtue of a general statute law, which both parties alike are presumed to know. A representation made by the defendant to Lent, and at the time *202known by him to be false, of course could not be relied on by him, and could not be a wrong to the injury of Lent. The complaint is in assumpsit, and the instruction, taken in connection with the complaint, assumes or is to the effect that if the defendant promised as agent for and in the name of the town, and that promise is void as to the town for want of authority in the agent to make it, it became the individual promise of the agent, on which be was liable in this action. We do not see on principle bow an agent can be liable on any contract, unless there are apt words to charge him; or bow a promise on bis part can be implied, unless the credit was given to him. The authorities are somewhat conflicting as to the liability of an agent in actions ex contractu ; but the weight of authority we think is, that to charge an agent in such action the credit must have been given to him, or there must be an express contract, and if there is a written contract there must be apt words in it to charge him. See Story on Agency, § 264a, and note ; Ogden v. Raymond, 22 Conn., 384, and authorities there cited. If there are not apt words to charge the agent, and the credit is not given to him, then be is liable only in an action ex delicto.
It is said that this leads or may lead in this action to the conclusion that no one is liable; for the town is not. This may be so. But we do not think, if it be so, that it affords us a sufficient ground for holding the defendant liable, unless bis acts bring him within the principles we herein lay down. If the defendant bad stipulated with Lent that be should not be personally liable, it is clear that, in the absence of fraud on bis part, no personal liability would rest on him.
According to the authorities cited by the appellant’s counsel,, if be was chairman of the board of supervisors, the defendant was a public agent. The law raises a very strong presumption against any credit being given to a public agent, acting within the scope of bis authority, and requires a clear inten*203tion on bis part to charge bimself, to make him personally liable. This presumption of the law is equivalent to an implied agreement that he shall not be liable while acting within -his authority. If he acts in a case where he has no authority, and fully discloses to the party with whom he is acting his want of authority, or the want of authority is known to such party, and he does not exact the individual undertaking of the agent, we see not why the same presumption should not then be raised against the liability of the agent, as when he was acting within the scope of his authority. Why should a public agent in such case be presumed to make, himself personally liable, and trust to the government for remuneration, rather than a presumption be raised that the party with whom he is dealing was to trust the government ? Both know the government is not bound ; and if the party contracting with the agent desires him to be-personally bound, it appears to us not unreasonable that he should so expressly stipulate.
The instruction was erroneous; because the defendant, if he acted as a public agent, was not ex necessitate liable by reason of trascending his authority under the circumstances of this case, either in an action ex contractu or ex delicto.
We-think also the admissions of Lent, made before the assignment of his claim, should have been received in evidence.
After a careful examination of the testimony, we do not find any evidence that Lent ever notified the defendant that he had, in pursuance of the alleged agreement, enlisted and credited himself to the town, or that the defendant, for at least six months after the enlistment, knew of such credit. Such notice should have been given within a reasonable time after the enlistment, or the defendant might have regarded the contract as broken on the part of Lent, and no longer binding on himself. We doubt whether, for the want of such notice, any cause of action whatever was proved against the defendant. But if there was sufficient testimony to go to the jury (which we do *204not decide), the defendant should have been permitted to show as a defense that be bad been injured by want of notice of the credit to the town within a reasonable time.
By the Court. — Judgment of the county court reversed, and a venire de novo awarded.